              Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 1 of 39



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WISCONSIN
                                     MADISON DIVISION

CURT MANUFACTURING, LLC,                         :
a Wisconsin Corporation,                         :   Case No: 18-cv-1054
                                                 :
                           Plaintiff,            :   COMPLAINT FOR DAMAGES,
                                                 :   INJUNCTIVE, AND OTHER RELIEF
         v.                                      :   FOR VIOLATION OF 15 USC § 1114;
                                                 :   15 USC § 1125(a); 15 USC § 1125(c); AND
PARTSHAWK, LLC, TERRY PERRIN,                    :   RELATED CLAIMS
MICHAEL S. PERRIN, and JOHN DOES                 :
1-100, individually or as corporate/business     :   DEMAND FOR JURY TRIAL
entities,                                        :

                           Defendants.

         Plaintiff CURT Manufacturing, LLC (“CURT”) brings this action against Defendant

Partshawk, LLC, Terry Perrin, Michael S. Perrin, and John Does 1-100 (collectively,

“Defendants”) for trademark infringement in violation of the Lanham Act, 15 U.S.C. § 1114;

common law trademark infringement; common law unfair competition; deceptive trade practices

in violation of Wis. Stat. § 100.18; and tortious interference with contract and business relations,

and alleges as follows. These claims arise from Defendants’ misappropriation of CURT’s

trademarks in conjunction with Defendants’ unlawful and unauthorized sale of CURT’s products

on the Internet.


                              PARTIES, JURISDICTION, AND VENUE

                   1.      Plaintiff CURT is a Wisconsin corporation with its principal place of

business located in Eau Claire, Wisconsin.

                   2.      Upon information and belief, Defendant Partshawk, LLC is a limited

liability company with its principal place of business in Miami, Florida, and operator of the




DocID: 4834-4510-2979.1
             Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 2 of 39



website www.partshawk.com, storefront “Partshawk” on www.amazon.com (“Amazon”) and

“partshawk” on www.ebay.com (“eBay”).

                   3.     Upon information and belief, Defendant Michael S. Perrin is an individual

who resides in Miami, Florida, operates the website www.partshawk.com and the storefronts

“Partshawk” on Amazon and “partshawk” on eBay, and purports to be the Chief Information

Officer of Partshawk.

                   4.     Upon information and belief, Defendant Terry Perrin is an individual who

resides in Miami, Florida, operates the website www.partshawk.com, the storefronts

“Partshawk” on Amazon and “partshawk” on eBay, and purports to be the Chief Executive

Officer of Partshawk.

                   5.     The true names, involvement, and capacities, whether individual,

corporate, associated or otherwise of Defendants John Does 1 through 100 are unknown to

CURT. Therefore, CURT sues these Defendants by a fictitious name. CURT is informed and

believes, and on that basis alleges, that the John Doe Defendants sued herein are equally

responsible for the events and occurrences referred to herein or otherwise interested in the

outcome of the dispute. When the true names, involvement, and capacities of these parties are

ascertained, CURT will seek leave to amend this Complaint accordingly.

                   6.     The Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 and 28 U.S.C. § 1338 for CURT’s claims that arise under federal law and 28

U.S.C. § 1367 for CURT’s claims that arise under state law because they form part of the same

case or controversy as CURT’s claims that arise under federal law.

                   7.     This Court has personal jurisdiction over Defendants because they have

sold, distributed, offered for sale, and/or advertised goods in Wisconsin and directed their



                                                  2
DocID: 4834-4510-2979.1
             Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 3 of 39



tortious activities toward Wisconsin by engaging in actions and infringing on CURT’s

trademarks with the knowledge that their actions would likely injure CURT in Wisconsin.

Defendants have caused injury to CURT in Wisconsin through acts in Wisconsin, including the

sale, distribution, and advertising of CURT goods in Wisconsin. Defendants have also caused

injury to CURT in Wisconsin through acts outside of Wisconsin while also (a) engaging in

solicitation and service activities in Wisconsin, and (b) selling products into Wisconsin that were

used and consumed within Wisconsin in the ordinary course of trade.

                   8.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events or omissions giving rise to the claims occurred within this

judicial district and because Defendants are subject to personal jurisdiction in this district.

                                    FACTUAL ALLEGATIONS

                                     CURT And Its Trademarks

                   9.     The CURT family of brands is comprised of CURT, ARIES, LUVERNE

Truck Equipment, and UWS.

                   10.    CURT is the leading manufacturer of USA-made hitches and a complete

line of towing products, including gooseneck, 5th wheel and weight distribution hitches, as well

as electrical components, ball mounts, trailer balls, cargo carriers, bike racks and other towing

accessories (the “CURT Products”).

                   11.    ARIES is a fast-paced marketer and innovator of truck, Jeep, SUV and

CUV accessories. ARIES products are made vehicle-specific for a custom fit, and they are

available for a wide variety of makes and models sold in North America.

                   12.    LUVERNE Truck Equipment has been manufacturing quality automotive

accessories in the United States since 1963 and it offers a broad base of quality, functional

aftermarket accessories for pickup trucks, commercial vans and SUVs, specializing in American-

                                                  3
DocID: 4834-4510-2979.1
             Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 4 of 39



made grille guards, running boards and side steps. Its products are primarily made from high-

quality stainless steel, aluminum and mild steel.

                   13.    UWS is a leading manufacturer and designer of USA-made storage

carriers and truck accessories, offering a full range of truck bed toolboxes, liquid transfer cases,

dog boxes, trailer boxes and other truck storage solutions.

                   14.    CURT sells its products exclusively through a network of authorized

resellers (“Authorized Resellers”).

                   15.    CURT devotes a significant amount of time, energy, and resources toward

protecting the value of the CURT brands, products, names, and reputation. By distributing

CURT Products exclusively through its Authorized Resellers, CURT ensures that users of CURT

Products receive the high-quality products they expect from CURT, as well as the customer

service and information that only Authorized Resellers can provide. In the highly-competitive

after-market auto accessory market, quality and customer service are a fundamental part of the

consumer’s decision to purchase a product.

                   16.    To promote and protect the CURT brands, CURT has registered numerous

trademarks with the United States Patent and Trademark Office, including, but not limited to:

CURT® (U.S. Trademark Registration No. 2,329,616) (the “CURT® trademark”), ARIES (U.S.

Trademark Registration No. 4798868) (the “ARIES® trademark”), LUVERNE (U.S. Trademark

Registration No. 5048005) (the “LUVERNE® trademark”), and UWS (U.S. Trademark

Registration No. 4568632) (the “UWS® trademark”) (collectively, the “CURT Trademarks”).

                   17.    The registration for each of the CURT Trademarks is valid, subsisting and

in full force and effect. Further, pursuant to 15 U.S.C. § 1065, the CURT Trademarks serve as

conclusive evidence of CURT’s ownership of the marks and its exclusive right to use and direct



                                                    4
DocID: 4834-4510-2979.1
             Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 5 of 39



the use of the marks in commerce and in connection with the sale and distribution of the CURT

Products identified in the registrations, as provided by 15 U.S.C. § 1115(b).

                   18.    CURT filed the CURT® trademark on May 27, 2005, and it was

registered on October 10, 2006. CURT has actively used the CURT® trademark since that time.

                   19.    CURT filed the ARIES® trademark on December 23, 2014, and it was

registered on August 25, 2015. CURT has actively used the ARIES® trademark since that time.

                   20.    CURT filed the LUVERNE® trademark on August 13, 2015, and it was

registered on September 27, 2016. CURT has actively used the LUVERNE® trademark since

that time.

                   21.    The UWS® trademark was filed on September 8, 2011, and it was

registered on July 15, 2014, and has actively been used since that time.

                   22.    CURT has actively used, advertised, and marketed products under the

CURT Trademarks throughout the United States for decades.

                   23.    Since 1993, CURT has been selling after-market auto accessories,

beginning as a trailer ball distribution business run out of the back of a car and developing into a

business with 1,000 associates world-wide, with manufacturing plants in Wisconsin, South

Dakota, Florida and the Philippines, and 12 regional warehouses across the United States and

Canada.

                   24.    Consumers recognize the CURT Trademarks as being associated with

high quality, safe, and trustworthy automotive accessories.

                   25.    Consumers identify the CURT name as offering a made-in-USA custom-

fit trailer hitches and wiring; comprehensive, in-house testing capabilities for safety; ISO / TS




                                                 5
DocID: 4834-4510-2979.1
             Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 6 of 39



16949 certification for quality manufacturing; leading first-to-market track record and order-fill

rate; and a full line of towing products, including heavy-duty equipment.

                   26.       For all these reasons, the CURT Trademarks are widely recognized by the

general consuming public of the United States and CURT is recognized as the source of products

bearing the CURT Trademarks.

                   27.       Due to the superior quality and exclusive distribution of CURT Products,

and because CURT is uniquely recognized as the source of these high quality products, the

CURT Trademarks have substantial value.

                          Online Marketplaces and the Challenges They Present To
                                         CURT Product Quality

                   28.       E-commerce retail sales have exploded over the past decade. From 2007

to 2017, the percentage of retail sales that were completed through e-commerce channels rose

from 3.1% to 8.2%.             https://www.digitalcommerce360.com/2017/02/17/us-e-commerce-sales-

grow-156-2016/; https://fred.stlouisfed.org/series/ECOMPCTSA.

                   29.       In 2016, consumers spent $394.86 billion on e-commerce sales, a 15.6%

increase from 2015. Id. The massive growth in e-commerce is being driven largely by sales on

online marketplaces. For example, in 2016 United States consumers spent $147.0 billion in

e-commerce sales on Amazon, a 31.3% increase from 2015. Id.

                   30.       While the online marketplaces have created a great deal of opportunity,

they also greatly challenge a manufacturer’s ability to control the quality and safety of its

products.

                   31.       The marketplaces allow third-parties to sell products anonymously, i.e.,

without disclosing their actual identity or sources to consumers. As such, any person who is able




                                                     6
DocID: 4834-4510-2979.1
             Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 7 of 39



to obtain a manufacturer’s products through unauthorized diversion can sell them on the online

marketplaces without having to reveal his/her identity to the consuming public.

                   32.    It is common for these unauthorized sellers to sell diverted products well

past their expiration date or to mix fake or diluted products in shipments to unwitting consumers.

https://www.cnbc.com/2016/09/08/greed-report-your-quest-for-savings-could-land-you-in-the-

gray-market.html. Indeed, there is an “epidemic” of counterfeit products being sold on the

online marketplaces that diverters are exploiting because they know consumers trust these

marketplaces and think that the products they are buying through these marketplaces are genuine.

https://www.bloomberg.com/news/articles/2016-11-28/amazon-gets-real-about-fakes.

                   33.    Because these diverters operate anonymously, a manufacturer has no

ability to exercise its quality controls over the products they sell or to ensure that the products are

safe. The manufacturer’s inability to exercise control over the quality of these products presents

serious risks to the safety of consumers – particularly where, as here, the products involve

application on consumers’ vehicles.

                   34.    The reality of online marketplaces also poses threats to a manufacturer’s

ability to maintain its goodwill, reputation, and brand integrity.

                   35.    When purchasing products on a marketplace, customers cannot easily

distinguish between a manufacturer’s authorized and unauthorized sellers. Indeed, on some

marketplaces, all sellers are listed under one product listing.

                   36.    When a customer purchases a product on a marketplace and receives a

damaged, defective, or poor quality product, the customer is much more likely to associate that

frustration with the brand/manufacturer than the anonymous seller.




                                                   7
DocID: 4834-4510-2979.1
             Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 8 of 39



                   37.    The online marketplaces give disgruntled customers a powerful and

convenient forum to air their grievances – product reviews. Any consumer who is dissatisfied

with a product he/she receives can post a review on the marketplace for all other consumers to

see.     Most often, these reviews, which are often permanently fixed, will criticize the

brand/manufacturer, not the seller.

                   38.    These product reviews have significant impact on a brand’s reputation.

Survey results show that 82% of United States adults sometimes consult online reviews when

buying a new product online and 40% “always” or “almost always” consult reviews.

http://www.pewinternet.org/2016/12/19/online-reviews/.

                   39.    Consumers place extraordinary trust in these online reviews, as they are

more than 10 times more likely to rely on consumer-generated product reviews than product

descriptions written by manufacturers. https://www.emarketer.com/Article/Moms-Place-Trust-

Other-Consumers/1007509.

                   40.    Because of the reliance consumers place on online reviews, negative

online reviews can be the death knell for a manufacturer’s online product listings. According to

one study, merely three negative online reviews will deter a majority (67%) of online consumers

from purchasing a particular product. https://econsultancy.com/blog/7403-how-many-bad-

reviews-does-it-take-to-deter-shoppers.

   CURT Has Been The Target Of Multiple Negative Online Marketplace Reviews From
          Customers Who Purchased Products From Unauthorized Sellers

                   41.    CURT has been a victim of the issues caused by unauthorized sellers on

the online marketplaces.       Indeed, CURT has received several negative online marketplace

reviews from customers who purchased products from unauthorized sellers.




                                                  8
DocID: 4834-4510-2979.1
             Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 9 of 39



                   42.    On July 14, 2017, a customer, A Desert Dweller complained that he

received an incomplete product: “Hitch pin and clip were ‘not’ included in the package as

described. The sticker on product even states to look inside shaft for the pin, but it was missing.

This is the second time I’ve had to exchange an order – the first time was wrong side ball mount.

Now my trip is around the corner and I unfortunately can not wait for another

exchange/replacement.”




                   43.    On August 1, 2018, another customer, Lisa Cotsonas, complained the

product was missing necessary components: “Very disappointed. Did not come with Hardware

or instructions. This is not the way it was advertised in the website.”




                   44.    On June 6, 2018, another customer, JJ, complained that the product was

not properly prepared for shipping: “Pros: Product is good, sturdy, well built and fits my '17

Frontier.
Cons: I have never seen such a great product packaged for shipment so very poorly. When you

put a large , HEAVY item in a box that is way too big and only put in sheets of craft paper as

support/packaging.....well you can imagine the result. :( The bar moves all around in the box,

tears the box and ends up getting very scratched up. Thankfully there was a little bit of bubble
wrap around the receiver end; but that's it as far as any semi-decent protection. If this product

weren't so heavy and awkward to deal with I would have put it back in the torn up box & shipped


                                                 9
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 10 of 39




it back! But, I kept it, sprayed painted over the scratches & marks to protect from rust. Which is

a step I don't think we should be expected to do. :( Most people expect a brand new, ready to go
item when they pay for a brand new item; not an item that looks used due to all the scratches!!

PLEASE rethink your packaging!!! At the very least at least wrap the entire hitch in heavy duty

bubble wrap & tape!!!”




                   45.    On January 9, 2018, another customer, Al Pedroso, complained the

product was missing necessary components: “Can't use it little set screw Came defective.”




                   46.    Likewise, on January 8, 2018, a customer, Kelly, complained that she was

missing necessary components: “This product didn’t come with any of the screws and washers

needed to assemble it. It took 4 runs to the hardware store the get the right sized materials to

complete assembly which we only did because we were in a bind for time and needed this for

holiday travel. Do NOT purchase this! “




                   47.    Upon information and belief, the foregoing complaints were made by

consumers who purchased products from unauthorized sellers of CURT Products.

                                                 10
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 11 of 39



  CURT Has Implemented Quality Controls To Combat The Problems Presented By The
           Online Marketplaces And Protect The Value Of Its Trademarks

                   48.    Recognizing the safety risks to its consumers and the reputational

concerns associated with the illegal sale of CURT Products by unauthorized sellers, CURT has

implemented a quality control program that applies to both brick and mortar retail settings and

online sellers with the twin aims of protecting consumers and protecting the value and goodwill

associated with the CURT brands.

                   49.    The goal of this program is to ensure that consumers who buy CURT

Products online receive products that feature all of the special characteristics that consumers

have come to expect from products sold under the CURT name – in particular, safety and

quality.

                   50.    The program seeks to minimize the likelihood that poor-quality products

will reach consumers, which minimizes harm to the brands’ goodwill.

                   51.    CURT’s ability to exercise these quality controls is particularly important

for the products it sells because there are numerous potential safety risks associated with

consumers’ use of after-market vehicle accessories that were not stored, handled, or shipped

properly.

                   52.    CURT’s ability to exercise these quality controls is essential to the

integrity, safety, and quality of CURT Products, as well as the value of the CURT Trademarks

and other intellectual property.

                      Authorized Resellers Are Required To Adhere To CURT’s
                        Quality Control and Customer Service Requirements

                   53.    CURT maintains its strict quality controls over CURT Products by

conducting all sales through its Authorized Resellers.



                                                  11
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 12 of 39



                   54.    Authorized Resellers are permitted to sell CURT Products only in

approved channels and are required to abide by CURT’s resale policy and other policies and

procedures (collectively, the “CURT Policies”).

                   55.    To prevent third parties from acquiring and reselling CURT Products, the

CURT Policies permit Authorized Resellers to sell products only to end users. Authorized

Resellers are prohibited from selling CURT Products to anyone who intends to resell the

products.

                   56.    Authorized Resellers are also prohibited from selling CURT Products on

any website, including third-party marketplaces such as Amazon, eBay, Walmart Marketplace,

or Craigslist, without prior written consent of CURT.

                   57.    These restrictions allow CURT to know who its Authorized Resellers are,

which ones are selling online, and how to immediately contact them.

                   58.    The CURT Policies require Authorized Resellers to adhere to CURT’s

quality control requirements.

                   59.    To ensure that customers receive the genuine and high-quality products

they expect from CURT, the CURT Policies require Authorized Resellers to inspect all products

for damage, defect, or other nonconformance and remove all such products from inventory.

                   60.    The CURT Policies also require that Authorized Resellers handle and

store the products in accordance with guidelines issued by CURT. Importantly, for the safety of

consumers, Authorized Resellers must handle and store CURT Products in accordance with any

directions on product labels or other storage guidelines and as otherwise specified by CURT.

                   61.    To avoid consumer confusion and ensure that customers receive genuine

CURT Products, Authorized Resellers are prohibited from relabeling, repackaging, or altering



                                                 12
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 13 of 39



CURT Products. Authorized Resellers must not remove, translate, or modify the contents of any

label or literature on or accompanying CURT Products.           Further, Authorized Resellers are

prohibited from tampering with, defacing, or otherwise altering any identifying information on

CURT Products, including lot codes, batch codes, and UPCs.

                   62.    CURT also ensures that consumers receive safe products by requiring its

Authorized Resellers assist with recalls and other consumer safety information efforts.

                   63.    The CURT Policies also require Authorized Resellers to provide certain

services to their customers. Authorized Resellers must familiarize themselves with the features

of all CURT Products kept in their inventory.          This requirement ensures that Authorized

Resellers are uniquely qualified not only to recommend the CURT Products best suited for end-

user consumers’ needs, but also to advise end-user consumers on how to use CURT Products

safely and properly.

                   64.    Following the sale of genuine CURT Products, Authorized Resellers

supply ongoing support to end-user consumers and are required to endeavor to provide

expeditious customer service by responding promptly to consumer inquiries.

                   65.    CURT’s quality control requirements are legitimate, substantial, and non-

pretextual and have been implemented so that CURT can control the quality of goods

manufactured and sold under the CURT Trademarks, so as to protect consumers, as well as the

value and goodwill associated with the CURT Trademarks.

                   66.    These quality control requirements are also material. Consumers would

find it relevant that these quality controls exist and that CURT exercises these quality controls

over the products sold by its Authorized Resellers, but that it is unable to exercise its quality

controls over products sold by unauthorized sellers.



                                                  13
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 14 of 39



                     Authorized Resellers Must Be Approved To Sell Online And
                           Must Comply With Additional Requirements

                   67.    In order to sell CURT Products online, Authorized Resellers are vetted

and must be approved by CURT to be an authorized online reseller (“Authorized Online

Resellers”). Authorized Online Resellers may sell CURT Products only on websites that CURT

has specifically approved.

                   68.    Authorized Online Resellers are vetted by CURT to ensure that they meet

CURT’s criteria and that they will properly represent the CURT brands.

                   69.    Authorized Online Resellers must have an appropriately registered and

recognized business that meets applicable criteria (i.e. credit, sales history, facility requirements).

                   70.    Authorized Online Resellers must also have an acceptable online review

history, without a significant presence of negative product or seller reviews.

                   71.    Authorized Online Resellers must also have an acceptable business

operating record, which includes evaluating, among other things, any lawsuits, complaints, or

actions related to the delivery of damaged products, misrepresented products, poor-quality

products, or other similar issues.

                   72.    In addition to complying with the quality controls and customer service

requirements discussed above, Authorized Online Resellers must adhere to several additional

requirements.

                   73.    In order for CURT to be able to verify its Authorized Resellers,

Authorized Online Resellers must clearly state their business name and current contact

information on the websites where they sell, unless otherwise approved by CURT.




                                                  14
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 15 of 39



                   74.    Authorized Online Resellers must have a mechanism for soliciting

customer feedback/reviews and must take appropriate steps to address that feedback. Authorized

Online Resellers must cooperate with CURT in investigating any negative product reviews.

                   75.    Authorized Online Resellers who sell on Amazon and eBay must also

maintain a certain seller feedback score.

                   76.    To further its efforts and ability to protect the value and goodwill

associated with the CURT brands and to prevent consumer confusion, CURT has approved only

a limited number of Authorized Online Resellers on the Amazon and eBay Marketplaces. This

limitation allows CURT to closely monitor seller and product reviews and to promptly address

any issues directly with its approved sellers. This limitation also helps prevent the confusion that

exists when consumers are presented with many marketplace sellers and are unable to discern

which are authorized and subject to CURT’s quality controls.

                CURT Ensures That Its Authorized Online Resellers Comply With
                             Its Quality Control Requirements

                   77.    In order to ensure that its Authorized Online Resellers adhere to CURT’s

quality control requirements, CURT regularly monitors sales of its products online.

                   78.    Pursuant to this program, CURT regularly monitors Authorized Online

Resellers and online product and seller reviews, conducts test purchases and inspections, and

confirms Authorized Online Resellers’ compliance with all of its quality control and Authorized

Online Reseller requirements.

                   79.    With respect to online marketplaces, CURT communicates with its

authorized marketplace sellers to understand the nature of any negative reviews and to facilitate

appropriate follow-on action items. CURT is also able to discipline sellers who fail to comply.




                                                 15
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 16 of 39



                   80.    In addition to auditing its Authorized Online Resellers, due to the safety

risks to customers and reputational concerns associated with the illegal sale of products bearing

the CURT Trademarks by unauthorized Internet sellers, CURT polices the sale of its products

online.

                 Genuine CURT Products Come With A Manufacturer’s Warranty

                   81.    CURT Products purchased from Authorized Resellers also come with the

CURT manufacturer’s warranty (the “Warranty”).            The Warranty provides limited lifetime

warranty coverage against defects in factory workmanship and materials for CURT products sold

by Authorized Resellers. Because products sold by unauthorized sellers are not subject to
CURT’s quality control requirements and CURT cannot ensure the quality of the products sold

by unauthorized sellers, the Warranty is not available for CURT Products sold by unauthorized

sellers, like Defendants, or through unauthorized channels, unless prohibited by law.

Defendants Are Illegally Selling Products Bearing The CURT Trademarks And Interfering
                              With CURT’s Quality Controls

                   82.    Through policing its brands online, CURT discovered products bearing the

CURT Trademarks being illegally sold by Defendants on the website www.partshawk.com, on

Amazon under the storefront name “Partshawk,” and on eBay under the storefront name

“partshawk.”

                   83.    Defendants are not Authorized Resellers of CURT Products.

                   84.    Defendants   sell   products   on   the   website   www.partshawk.com,

“Partshawk” on Amazon and “partshawk” on eBay storefronts anonymously.

                   85.    Because Defendants are not Authorized Resellers of CURT Products and

sell products anonymously, CURT is unable to exercise control over the quality of products

Defendants sell bearing the CURT Trademarks.



                                                  16
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 17 of 39



                   86.    Defendants’ sale of products bearing the CURT Trademarks interferes

with CURT’s ability to exercise quality control over products bearing the CURT Trademarks

because CURT is unable to audit Defendants to ensure they are complying with CURT’s quality

controls and/or close their accounts if they fail to comply with CURT’s quality control

requirements.

                   87.    The products Defendants sell are not genuine CURT Products because the

products are not authorized for sale by CURT and are not subject to CURT’s quality controls.

                   88.    The products Defendants sell are materially different from genuine CURT

Products because they are not subject to, and interfere with, CURT’s quality controls.

                   89.    The products Defendants sell are materially different from genuine CURT

Products because they do not come with the customer service benefits that accompany genuine

CURT Products, which are essential elements of CURT Products.

                   90.    The products Defendants sell are materially different from genuine CURT

products because they do not come with the Warranty.

                   91.    Despite these facts, Defendants have sold, and continue to sell, products

bearing the CURT Trademarks through the website www.partshawk.com, “Partshawk” on

Amazon and “partshawk” on eBay storefronts without CURT’s consent.

                   92.    Upon information and belief, Defendants, through their storefronts, accept

and fulfill orders from Wisconsin residents for products bearing the CURT Trademarks and ship

products bearing the CURT Trademarks to persons located in Wisconsin.




                                                  17
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 18 of 39



         Consumers Have Complained About The Products Defendants Sell
On The Website www.partshawk.com, “Partshawk” on Amazon and “partshawk” on eBay
                                   Storefronts

                   93.    Several consumers have complained about the products they were sold by

Defendants through the website www.partshawk.com, “Partshawk” on Amazon and “partshawk”

on eBay storefronts.

                   94.    These complaints are typical of the complaints made about products sold

by unauthorized sellers, including quality control issues and products not delivered in a timely

fashion.

                   95.    For example, on September 25, 2018, “usmcpride” complained about

receiving a product with packaging issues: “Received product, but was totally amazed on how

tore up the package was. It was in shreds, and I am totally dumbfounded how it arrived as

promised.       Had to search for the lock key, found it embedded in bubble wrap with tape.

Packaging needs to be improved, other than that, the product is serving it’s purpose.”




                   96.    On August 24, 2018, a customer, CJ, complained his product was not

delivered in a timely manner: “Where is my Prime delivery? I bought and paid on August 7 and

it’s August 24 the package did not arrive. I DID NOT GET MY 3DAY PRIME ARRIVAL TO

MY HOME.”




                   97.    On August 22, 2018, a customer, Seth Crawford, complained that he did

not receive his full order: “Did not come with the two nuts as depicted.”




                                                 18
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 19 of 39



                   98.    On August 8, 2018, a customer, “Truckman”, wrote that the he did not

receive all of his product: “Missing parts! I would have given this product 5 stars, but opening

the box and inventorying all parts, I realized I was missing two 3/8” bolts and washers.

Fortunately I had the missing hardware in my stash so I was able to install the rails without

delay. There are a couple YouTube videos out there detailing the installation which enhances the

manufacturer’s instructions.”




                   99.    On July 28, 2018, a customer, Kindle Customer, complained they did not

receive their order: “I did not receive the order.”




                   100.   On July 12, 2018, a customer, “A point of view,” stated they did not get

their complete order: “I order two of this items, but I just got 1, I send a email, to complying,

they indicated that the other was on the way, but never arrived. The unit didn’t have any

hardware at all, no even the screws to hold the tire, which on the instructions indicate that was

included. The product is a great idea and is really functional, but the company is [short] on

service.”




 CURT Has Attempted To Stop Defendants’ Illegal Sale Of Products Bearing The CURT
 Trademarks But Defendants Continue To Willfully Infringe On The CURT Trademarks

                   101.   After CURT discovered products bearing the CURT Trademarks being

illegally sold on the website www.partshawk.com, “Partshawk” on Amazon and “partshawk” on

                                                  19
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 20 of 39



eBay storefronts, CURT investigated the storefront to determine who was operating the

storefronts.

                   102.   On or about July 23, 2018, counsel for CURT sent Defendants a cease and

desist letter, demanding that they immediately cease selling products bearing the CURT

Trademarks.

                   103.   Defendants did not respond to this letter and continued to offer products

bearing the CURT Trademarks on the website www.partshawk.com, “Partshawk” on Amazon

and “partshawk” on eBay storefronts.

                   104.   Hearing nothing from Defendants, counsel for CURT sent them a letter on

or about August 6, 2018, informing them of their obligations to preserve information relevant to

the impending lawsuit by CURT against them in the event they chose to continue to sell products

bearing the CURT Trademarks.

                   105.   Defendants did not respond to this letter and continued to offer products

bearing the CURT Trademarks on the website www.partshawk.com, “Partshawk” on Amazon

and “Partshawk” on eBay storefronts.

                   106.   Hearing nothing from Defendants, counsel for CURT sent them a letter on

or about October 9, 2018 demanding that they cease and desist selling CURT products and

enclosing a draft complaint that counsel for CURT intended to file if Defendants continued to

sell products bearing the CURT Trademarks.

                   107.   After learning that Defendants were represented by counsel Zachary S.

McWilliams (“McWilliams”), counsel for CURT reached out directly to McWilliams via phone

and email on October 30, 2018, via email November 6, 2018, and via email and a phone message




                                                  20
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 21 of 39



on November 14, 2018 demanding that Defendants remove their CURT products from their

website, Amazon and eBay storefronts.

                   108.    McWilliams responded on November 15, 2018 inquiring if Defendants

could become authorized sellers of CURT products.

                   109.    On November 27, Lee Adelman, the Vice President for eCommerce Sales

for CURT responded to Terry Perrin, the CEO of PartsHawk, that CURT would not authorize

Defendants to sell CURT products on the Internet and that Defendants’ continued sales of

products bearing the CURT Trademarks was illegal.

                   110.    For the reasons discussed above, the products Defendants sell are not

genuine CURT products, are not subject to CURT’s quality control requirements, interfere with

CURT quality controls, and are materially different from genuine CURT Products.

                   111.    By continuing to sell non-genuine products bearing the CURT

Trademarks, Defendants have interfered with CURT’s ability to exercise control over products

being sold bearing the CURT Trademarks.

                   112.    Defendants have also misled, and continue to mislead, consumers into

believing they are purchasing genuine CURT Products when, in fact, they are not.

                   113.    Defendants’ actions infringe on the CURT Trademarks.

                   114.    Further, Defendants’ disregard of communications from CURT and

continuation of selling of non-genuine products despite being informed of their unlawful

conduct, demonstrates that they are acting intentionally, willfully, and maliciously.

                          Defendants Are Tortiously Interfering With CURT’s
                               Agreements With Its Authorized Resellers

                   115.    Upon information and belief, Defendants have purchased CURT Products

from CURT Authorized Resellers for purposes of reselling them on the Internet.


                                                  21
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 22 of 39



                   116.   The CURT Policies prohibit CURT’s Authorized Resellers from selling

CURT Products to third parties who intend to resell the products.

                   117.   Defendants were informed of this prohibition by at least July 23, 2018.

Indeed, the cease and desist letter CURT sent Defendants on July 23, 2018 informed Defendants

that CURT restricts the manner in which Authorized Resellers may sell CURT Products, and that

Authorized Resellers may sell CURT Products only to end-user customers through authorized

channels and are specifically prohibited from selling products to resellers or any person or entity

they know or have reason to know intends to resell the products.

                   118.   Defendants were also informed that by purchasing CURT Products from

an Authorized Reseller for purposes of resale, they were causing a breach of the agreement

between CURT and its Authorized Reseller and interfering with CURT’s agreements and

business relationships.

                   119.   Defendants were also advised that if they continued to acquire CURT

Products from CURT’s Authorized Resellers for purposes of resale, they would be liable for

tortiously interfering with CURT’s contracts and/or business relationships.

                   120.   Despite being provided this information, upon information and belief,

Defendants have continued to acquire CURT Products from CURT’s Authorized Resellers.

                   121.   Upon information and belief, Defendants willfully and knowingly induced

unknown Authorized Resellers to breach their agreements with CURT so that they could acquire

CURT Products and resell them.

          CURT Has Suffered Significant Harm As A Result Of Defendants’ Conduct

                   122.   CURT has suffered, and will continue to suffer, significant monetary harm

as a result of Defendants’ actions including, but not limited to, loss of sales, damage to its

intellectual property, and damage to its existing and potential business relations.

                                                  22
DocID: 4834-4510-2979.1
             Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 23 of 39



                   123.   CURT has suffered, and will continue to suffer, irreparable harm as a

result of Defendants’ actions, including, but not limited to, irreparable harm to its reputation,

goodwill, business and customer relationships, intellectual property rights and brand integrity.

                   124.   CURT is entitled to injunctive relief because, unless enjoined by this

Court, Defendants will continue to unlawfully sell CURT Products, causing continued

irreparable harm to CURT’s reputation, goodwill, relationships, intellectual property and brand

integrity.

                   125.   Defendants’ conduct was and is knowing, reckless, intentional, willful,

malicious, wanton and contrary to law.

                   126.   Defendants’ willful violations of the CURT Trademarks and continued

pattern of misconduct demonstrate intent to harm CURT.

                                    FIRST CAUSE OF ACTION

                                     Trademark Infringement
                                  U.S.C. §§ 1114 and 1125(a)(1)(a)

                   127.   CURT hereby incorporates the allegations contained in the foregoing

paragraphs as if fully set forth herein.

                   128.   CURT is the owner of the CURT Trademarks.

                   129.   CURT has registered the CURT Trademarks with the United States Patent

and Trademark Office.

                   130.   The CURT Trademarks are valid and subsisting trademarks in full force

and effect.

                   131.   Defendants willfully and knowingly used, and continue to use, the CURT

Trademarks in commerce for purposes of selling CURT Products on the Internet without

CURT’s consent.


                                                 23
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 24 of 39



                   132.   The products Defendants sell are not genuine CURT Products because the

products are not authorized for sale by CURT, are not subject to CURT’s quality controls, and

are materially different from genuine CURT Products.

                   133.   The products Defendants sell are materially different from genuine CURT

products because they do not come with the Warranty.

                   134.   Defendants’ unauthorized sale of products bearing the CURT Trademarks

interferes with CURT’s ability to exercise quality control over products bearing the CURT

Trademarks because CURT is unable to audit Defendants to confirm they are complying with

CURT’s quality control requirements and/or close their account if they fail to comply with

CURT’s quality control requirements.

                   135.   The products Defendants sell are materially different from genuine CURT

Products because they are not subject to, and interfere with, CURT’s quality controls.

                   136.   The products Defendants sell are materially different from genuine CURT

Products because they do not come with the customer service benefits that accompany genuine

CURT Products.

                   137.   Defendants’ unauthorized sale of products bearing the CURT Trademarks

is likely to cause confusion, cause mistake, or deceive consumers because it suggests that the

products Defendants offer for sale are subject to CURT’s quality controls when they are not.

                   138.   Defendants’ unauthorized sale of products bearing the CURT Trademarks

is likely to cause confusion, cause mistake, or deceive consumers because it suggests that the

products Defendants offer for sale are genuine CURT Products when they are not.

                   139.   Defendants’ unauthorized sale of products bearing the CURT Trademarks

is likely to cause confusion, cause mistake, or deceive consumers because it suggests that the



                                                 24
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 25 of 39



products Defendants offer for sale are sponsored, authorized, or otherwise connected with CURT

when they are not.

                   140.   Defendants’ unauthorized use of the CURT Trademarks has infringed

upon and materially damaged the value of the CURT Trademarks and caused significant damage

to CURT’s business relationships.

                   141.   As a proximate result of Defendants’ actions, CURT has suffered, and

continues to suffer immediate and irreparable harm. CURT has also suffered, and continues to

suffer, damages, including, but not limited to, loss of business, goodwill, reputation, and profits

in an amount to be proven at trial.

                   142.   CURT is entitled to recover the damages caused by Defendants’

infringement of the CURT Trademarks and to disgorgement of Defendants’ profits from their

willfully infringing sales and unjust enrichment.

                   143.   CURT is entitled to injunctive relief under 15 U.S.C. § 1116 because they

have no adequate remedy at law for Defendants’ infringement and unless Defendants are

permanently enjoined, CURT will suffer irreparable harm.

                   144.   CURT is entitled to enhanced damages and attorneys’ fees under 15

U.S.C. § 117(a) because Defendants willfully, intentionally, maliciously, and in bad faith

infringed on the CURT Trademarks.

                                  SECOND CAUSE OF ACTION

                                           Unfair Competition
                                           15 U.S.C. § 1125(a)

                   145.   CURT hereby incorporates the allegations contained in the foregoing

paragraphs as if fully set forth herein.

                   146.   CURT is the owner of the CURT Trademarks.


                                                   25
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 26 of 39



                   147.   CURT has registered the CURT Trademarks with the United States Patent

and Trademark Office.

                   148.   The CURT Trademarks are valid and subsisting trademarks in full force

and effect.

                   149.   Defendants have willfully and knowingly used, and continue to use, the

CURT Trademarks in interstate commerce for purposes of selling and advertising CURT

Products without CURT’s consent.

                   150.   The products Defendants advertise and sell are not genuine CURT

Products because the products are not authorized for sale by CURT, are not subject to CURT’s

quality controls, and are materially different from genuine CURT Products.

                   151.   Defendants’ unauthorized advertisement and sale of products bearing the

CURT Trademarks interferes with CURT’s ability to exercise quality control over products

bearing the CURT Trademarks because CURT is unable to audit Defendants to confirm they are

complying with CURT’s quality control requirements and/or close their account if they fail to

comply with CURT’s quality control requirements.

                   152.   The products Defendants advertise and sell are materially different from

genuine CURT Products because they are not subject to, and interfere with, CURT’s quality

controls.

                   153.   The products Defendants advertise and sell are materially different from

genuine CURT products because they do not come with the customer service benefits that

accompany genuine CURT Products.

                   154.   The products Defendants sell are materially different from genuine CURT

products because they do not come with the Warranty.



                                                 26
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 27 of 39



                   155.   Defendants’ use of the CURT Trademarks in connection with their

unauthorized sale and advertising of products bearing the CURT Trademarks is likely to cause

confusion, cause mistake, or deceive consumers because it suggests that the products Defendants

offer for sale are subject to CURT’s quality control program when they are not.

                   156.   Defendants’ use of the CURT Trademarks in connection with their

unauthorized sale and advertising of products bearing the CURT Trademarks is likely to cause

confusion, cause mistake, or deceive consumers because it suggests that the products Defendants

offer for sale are genuine CURT Products when they are not.

                   157.   Defendants’ use of the CURT Trademarks in connection with their

unauthorized sale and advertising of products bearing the CURT Trademarks is likely to cause

confusion, cause mistake, or deceive consumers because it suggests that the products Defendants

offer for sale are sponsored by, authorized by, approved by, or otherwise connected with CURT

when they are not.

                   158.   Defendants’ unauthorized sale of products bearing CURT Trademarks and

unauthorized use of CURT Trademarks in advertising infringes on the CURT Trademarks.

                   159.   Defendants’ unauthorized sale of products bearing CURT Trademarks,

and unauthorized use of CURT Trademarks in advertising, has materially damaged the value of

the CURT Trademarks and has caused significant damages to CURT’s business relations.

                   160.   As a proximate result of Defendants’ actions, CURT has suffered, and will

continue to suffer, damage to its business, goodwill, reputation, and profits in an amount to be

proven at trial.




                                                  27
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 28 of 39



                   161.   CURT is entitled to recover the damages caused by Defendants’

infringement of the CURT Trademarks and to disgorgement of Defendants’ profits from their

willfully infringing sales and unjust enrichment.

                   162.   CURT is entitled to injunctive relief under 15 U.S.C. § 1116 because they

have no adequate remedy at law for Defendants’ infringement and unless Defendants are

permanently enjoined, CURT will suffer irreparable harm.

                   163.   CURT is entitled to enhanced damages and attorneys’ fees under 15

U.S.C. § 117(a) because Defendants willfully, intentionally, maliciously, and in bad faith

infringed on the CURT Trademarks.

                                   THIRD CAUSE OF ACTION

                              Common Law Trademark Infringement

                   164.   CURT hereby incorporates the allegations contained in the foregoing

paragraphs as if fully set forth herein.

                   165.   CURT is the owner of the CURT Trademarks.

                   166.   CURT has registered the CURT Trademarks with the United States Patent

and Trademark Office.

                   167.   The CURT Trademarks are valid and subsisting trademarks in full force

and effect.

                   168.   The CURT Trademarks are distinctive and widely recognized by the

consuming public. CURT Products are sold and purchased through its Authorized Resellers

throughout the United States, including Wisconsin.

                   169.   CURT is widely recognized as the designated source of goods bearing the

CURT Trademarks.



                                                  28
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 29 of 39



                   170.   Defendants willfully and knowingly used, and continue to use, the CURT

Trademarks in interstate commerce for purposes of selling CURT Products on the Internet

without CURT’s consent.

                   171.   The products Defendants sell are not genuine CURT Products because the

products are not authorized for sale by CURT, are not subject to CURT’s quality controls, and

are materially different from genuine CURT Products.

                   172.   Defendants’ unauthorized sale of products bearing the CURT Trademarks

interferes with CURT’s ability to exercise quality control over products bearing the CURT

Trademarks because CURT is unable to audit Defendants to confirm they are complying with

CURT’s quality control requirements and/or close their account if they fail to comply with

CURT’s quality control requirements.

                   173.   The products Defendants sell are materially different from genuine CURT

Products because they are not subject to, and interfere with, CURT’s quality controls.

                   174.   The products Defendants sell are materially different from genuine CURT

Products because they do not come with the customer service benefits that accompany genuine

CURT Products.

                   175.   The products Defendants sell are materially different from genuine CURT

products because they do not come with the Warranty.

                   176.   Defendants’ unauthorized sale of products bearing the CURT Trademarks

is likely to cause confusion, cause mistake, or deceive consumers because it suggests that the

products Defendants offer for sale are subject to CURT’s quality control program when they are

not.




                                                 29
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 30 of 39



                   177.   Defendants’ unauthorized sale of products bearing the CURT Trademarks

is likely to cause confusion, cause mistake, or deceive consumers because it suggests that the

products Defendants offer for sale are genuine CURT Products when they are not.

                   178.   Defendants’ unauthorized sale of products bearing the CURT Trademarks

is likely to cause confusion, cause mistake, or deceive consumers because it suggests that the

products Defendants offer for sale are sponsored, authorized, or otherwise connected with CURT

when they are not.

                   179.   Defendants’ knowing and willful use of the CURT Trademarks in

connection with the unauthorized and illegal sale of products bearing the CURT Trademarks

without CURT’s consent infringes on the CURT Trademarks and is contrary to honest practice in

industrial and commercial matters.

                   180.   Defendants’ unlawful actions and unauthorized use of the CURT

Trademarks has materially damaged the value of the CURT Trademarks, caused significant

damage to CURT’s business relations, and infringed on the CURT Trademarks.

                   181.   As a proximate result of Defendants’ actions, CURT has suffered, and will

continue to suffer, irreparable harm, as well as damage to its business, goodwill, reputation, and

profits in an amount to be proven at trial.

                   182.   CURT is also entitled to punitive damages because Defendants acted

maliciously toward CURT or in an intentional disregard of the rights of CURT.

                                  FOURTH CAUSE OF ACTION

                                 Common Law Unfair Competition

                   183.   CURT hereby incorporates the allegations contained in the foregoing

paragraphs as if fully set forth herein.

                   184.   CURT is the owner of the CURT Trademarks.

                                                  30
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 31 of 39



                   185.   CURT has registered the CURT Trademarks with the United States Patent

and Trademark Office.

                   186.   The CURT Trademarks are valid and subsisting trademarks in full force

and effect.

                   187.   Defendants willfully and knowingly used, and continue to use, the CURT

Trademarks in commerce for the purpose of selling and advertising products bearing the CURT

Trademarks without the consent of CURT.

                   188.   The products Defendants advertise and sell are not genuine CURT

Products because the products are not authorized for sale by CURT, are not subject to CURT’s

quality controls, and are materially different from genuine CURT Products.

                   189.   Defendants’ unauthorized advertisement and sale of products bearing the

CURT Trademarks interferes with CURT’s ability to exercise quality control over products

bearing the CURT Trademarks because CURT is unable to audit Defendants to confirm they are

complying with CURT’s quality control requirements and/or close their account if they fail to

comply with CURT’s quality control requirements.

                   190.   The products Defendants advertise and sell are materially different from

genuine CURT Products because they are not subject to, and interfere with, CURT’s quality

controls.

                   191.   The products Defendants advertise and sell are materially different from

genuine CURT Products because they do not come with the customer service benefits that

accompany genuine CURT Products.

                   192.   The products Defendants sell are materially different from genuine CURT

products because they do not come with the Warranty.



                                                 31
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 32 of 39



                   193.   Defendants’ use of the CURT Trademarks in connection with their

unauthorized sale and advertising of products bearing the CURT Trademarks is likely to cause

confusion, cause mistake, or deceive consumers because it suggests that the products Defendants

offer for sale are subject to CURT’s quality control program when they are not.

                   194.   Defendants’ use of the CURT Trademarks in connection with their

unauthorized sale and advertising of products bearing the CURT Trademarks is likely to cause

confusion, cause mistake, or deceive consumers because it suggests that the products Defendants

offer for sale are genuine CURT Products when they are not.

                   195.   Defendants’ use of the CURT Trademarks in connection with their

unauthorized sale and advertising of products bearing the CURT Trademarks is likely to cause

confusion, cause mistake, or deceive consumers because it suggests that the products Defendants

offer for sale are sponsored by, authorized by, approved by, or otherwise connected with CURT

when they are not.

                   196.   Defendants’ unlawful actions constitute active misrepresentation as to the

source of the products they sell. These false representations tend to confuse customers and

induce customers to believe that Defendants’ products are genuine and authentic CURT Products

when, in fact, they are not.

                   197.   Defendants’ unauthorized sale of products bearing CURT Trademarks and

unauthorized use of CURT Trademarks in advertising infringes on the CURT Trademarks.

                   198.   Defendants’ unauthorized sale of products bearing CURT Trademarks,

and unauthorized use of CURT Trademarks in advertising, has materially damaged the value of

the CURT Trademarks and has caused significant damages to CURT’s business relations.




                                                  32
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 33 of 39



                   199.   As a proximate result of Defendants’ actions, CURT has suffered, and

continues to suffer, immediate and irreparable harm. CURT has also suffered, and continues to

suffer, damages, including, but not limited to, loss of business, goodwill, reputation, and profits

in an amount to be proven at trial.

                   200.   CURT is also entitled to punitive damages because Defendants acted

maliciously toward CURT or in an intentional disregard of the rights of CURT.

                                   FIFTH CAUSE OF ACTION

                                      Deceptive Trade Practices
                                         Wis. Stat. § 100.18

                   201.   CURT hereby incorporates the allegations contained in the foregoing

paragraphs as if fully set forth herein.

                   202.   CURT is the owner of the CURT Trademarks.

                   203.   CURT has registered the CURT Trademarks with the United States Patent

and Trademark Office.

                   204.   The CURT Trademarks are valid and subsisting trademarks in full force

and effect.

                   205.   Defendants willfully and knowingly used, and continue to use, the CURT

Trademarks in commerce for purposes of advertising, promoting, and selling CURT Products on

the Internet without CURT’s consent.

                   206.   The products Defendants sell are not genuine CURT Products because the

products are not authorized for sale by CURT, are not subject to CURT’s quality controls, and

are materially different from genuine CURT Products.

                   207.   Defendants’ unauthorized sale of products bearing the CURT Trademarks

interferes with CURT’s ability to exercise quality control over products bearing the CURT


                                                 33
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 34 of 39



Trademarks because CURT is unable to audit Defendants to confirm they are complying with

CURT’s quality control requirements and/or close their account if they fail to comply with

CURT’s quality control requirements.

                   208.   The products Defendants sell are materially different from genuine CURT

Products because they are not subject to, and interfere with, CURT’s quality controls.

                   209.   The products Defendants sell are materially different from genuine CURT

Products because they do not come with the customer service benefits that accompany genuine

CURT Products.

                   210.   The products Defendants sell are materially different from genuine CURT

products because they do not come with the Warranty.

                   211.   Defendants’ use of the CURT Trademarks in connection with the

unauthorized advertising, promotion, and sale of products bearing the CURT Trademarks

misrepresents the nature, characteristics, qualities, and origin of Defendants’ products because it

suggests that the products are subject to CURT quality control requirements when they are not.

                   212.   Defendants’ use of the CURT Trademarks in connection with the

unauthorized advertising, promotion, and sale of products bearing the CURT Trademarks

misrepresents the nature, characteristics, qualities, and origin of Defendants’ products because it

suggests that the products come with the customer service benefits that accompany genuine

CURT Products when they do not.

                   213.   Defendants’ use of the CURT Trademarks in connection with the

unauthorized advertising, promotion, and sale of products bearing the CURT Trademarks is

likely to cause confusion, cause mistake, or deceive because it suggests that the products

Defendants offer for sale are genuine and authentic CURT Products when they are not.



                                                 34
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 35 of 39



                   214.   Defendants’ use of the CURT Trademarks in connection with the

unauthorized advertising, promotion, and sale of products bearing the CURT Trademarks is

likely to cause confusion, cause mistake, or deceive because it suggests that the products

Defendants offer for sale are sponsored, authorized, or otherwise connected with CURT when

they are not.

                   215.   Defendants’ unauthorized and deceptive use of the CURT Trademarks is

material and likely to influence customers to purchase the products they sell, as consumers are

likely to believe that products Defendants advertise using the CURT Trademarks are genuine

CURT Products that are subject to CURT’s quality controls requirement and come with the

benefits associated with authentic CURT Products when they do not.

                   216.   Defendants’ use of the CURT Trademarks in connection with the

unauthorized advertising, promotion, and sale of CURT Products is a deceptive trade practice

under Wis. Stat. § 100.18.

                   217.   As a result of Defendants’ unlawful actions, CURT has suffered, and

continue to suffer, irreparable harm. CURT has also suffered, and continues to suffer, damages,

including, but not limited to, loss of business, goodwill, reputation, and profits in an amount to

be proven at trial.

                   218.   Pursuant to Wis. Stat. § 100.18(11)(a), CURT is entitled to injunctive

relief enjoining Defendants’ conduct.

                   219.   Pursuant to Wis. Stat. § 100.18(11)(b), CURT is entitled to an award of

costs and attorneys’ fees.

                   220.   CURT is also entitled to punitive damages because Defendants acted

maliciously toward CURT or in an intentional disregard of the rights of CURT.



                                                 35
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 36 of 39



                                    SIXTH CAUSE OF ACTION

                     Tortious Interference with Contract and Business Relations

                   221.   CURT hereby incorporates the allegations contained in the foregoing

paragraphs as if fully set forth herein.

                   222.   CURT has contracts and business relationships with its Authorized

Resellers, who have a contractual right to sell CURT Products in accordance with the CURT

Policies.

                   223.   The CURT Policies and CURT’s agreements with its Authorized Resellers

restrict the manner in which Authorized Resellers may sell CURT Products. Specifically, the

CURT Policies and CURT’s agreements with its Authorized Resellers stipulate that Authorized

Resellers may sell only to end-user consumers through approved channels. Authorized Resellers

are prohibited from selling or transferring CURT Products to any person or entity for resale

without the prior written consent of CURT.

                   224.   Defendants knew that the CURT Policies and CURT’s agreements with its

Authorized Resellers prohibitted CURT’s Authorized Resellers from selling CURT Products to

third parties, such as Defendants, for purposes of resale.

                   225.   Defendants’ were provided notice of this prohibition by at least July 23,

2018, through the cease and desist letter they received from CURT.

                   226.   Despite having knowledge of this prohibition, Defendants willfully and

knowingly interfered with the CURT Policies and CURT’s agreements with its Authorized

Resellers by inducing CURT’s Authorized Resellers to breach their agreements and sell products

to Defendants so that they could resell them on the Internet.




                                                  36
DocID: 4834-4510-2979.1
              Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 37 of 39



                   227.   Defendants acted with a wrongful purpose by acquiring products from

Authorized Resellers for the purpose of resale in violation of the CURT Policies and CURT’s

agreements with its Authorized Resellers.

                   228.   Defendants’ actions caused injury to CURT for which CURT is entitled to

damages in an amount to be proven at trial.

                   229.   CURT is entitled to punitive damages because Defendants acted with

oppression, fraud, and malice

                   230.   CURT is also entitled to punitive damages because Defendants acted

maliciously toward CURT or in an intentional disregard of the rights of CURT.

                                       PRAYER FOR RELIEF

         WHEREFORE, CURT prays for relief and judgment as follows:

         A.        Judgment in favor of CURT and against Defendants in an amount to be

determined at trial including, but not limited to, compensatory damages, statutory damages,

treble damages, restitution, including disgorgement of profits, punitive damages, and pre-

judgment and post-judgment interest, as permitted by law;

         B.        That a permanent injunction be issued enjoining Defendants and any employees,

agents, servants, officers, representatives, directors, attorneys, successors, affiliates, assigns, any

and all other entities owned or controlled by Defendants, and all of those in active concert and

participation with Defendants (the “Enjoined Parties”) as follows:

                   i)     Prohibiting the Enjoined Parties from advertising or selling, via the

                          Internet or otherwise, all CURT Products;

                   ii)    Prohibiting the Enjoined Parties from using any of the CURT Trademarks

                          in any manner, including advertising on the Internet;



                                                   37
DocID: 4834-4510-2979.1
              Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 38 of 39



                   iii)   Prohibiting   the    Enjoined     Parties   from   importing,    exporting,

                          manufacturing, producing, distributing, circulating, selling, offering to

                          sell, advertising, promoting, or displaying any and all CURT Products as

                          well as any products bearing any of the CURT Trademarks;

                   iv)    Prohibiting the Enjoined Parties from disposing of, destroying, altering,

                          moving, removing, concealing, or tampering with any records related to

                          any products sold by them which contain the CURT Trademarks,

                          including: invoices, correspondence with vendors and distributors, bank

                          records, account books, financial statements, purchase contracts, sales

                          receipts, and any other records that would reflect the source of the

                          products that Defendants have sold bearing these trademarks;

                   v)     Requiring the Enjoined Parties to take all action to remove from the

                          Enjoined Parties’ websites any reference to any of CURT’s products, or

                          any of the CURT Trademarks;

                   vi)    Requiring the Enjoined Parties to take all action, including but not limited

                          to, requesting removal from the Internet search engines (such as Google,

                          Yahoo!, and Bing), to remove from the Internet any of the CURT

                          Trademarks which associate CURT’s products or the CURT Trademarks

                          with the Enjoined Parties or the Enjoined Parties’ website;

                   vii)   Requiring the Enjoined Parties to take all action to remove unauthorized

                          CURT       Trademarks      from      the    Internet,    including     from

                          www.partshawk.com, www.amazon.com and www.ebay.com;

         C.        An award of attorneys’ fees, costs, and expenses; and



                                                   38
DocID: 4834-4510-2979.1
            Case: 3:18-cv-01054 Document #: 1 Filed: 12/19/18 Page 39 of 39



         D.        Such other and further relief as the Court deems just, equitable and proper.

         Dated this 19th day of December, 2018.

                                                         /s/ Ann M. Maher
                                                         Ann M. Maher
                                                         Husch Blackwell LLP
                                                         555 East Wells Street
                                                         Suite 1900
                                                         Milwaukee, WI 53202-3819
                                                         Telephone: 414-978-5410
                                                         Facsimile: 414-223-5000
                                                         Email: ann.maher@huschblackwell.com


Of Counsel:
Martha Brewer Motley (Ohio Bar No. 0083788)
Vorys, Sater, Seymour and Pease LLP
52 E. Gay Street
Columbus, Ohio 43215
Telephone: 614-464-5626
Fax: 614-719-5080
Email: mbmotley@vorys.com
Pro Hac Vice application forthcoming



                                           JURY DEMAND

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, CURT demands a trial by

jury on all issues so triable.




                                                    39
DocID: 4834-4510-2979.1
